                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


RILEY NICOLE SHADLE,

                    Plaintiff,                                   8:16CV546
      v.

SCOTT FRAKES, Director, sued in the                   MEMORANDUM AND ORDER
official capacity; JEFF WOOTEN, Warden,
sued in the official capacity; HARBANZ
DEOL, Medical Director, sued in the official
capacity; and KERRI PAULSEN, Sued in
the official capacity;

                   Defendants.
       This matter is before the Court on the plaintiff’s supplemental motion for

reimbursement from the Federal practice Fund (Filing No. 104).

       The plaintiff has demonstrated a need for further consultation with her expert Dr.

Everett McDuffie and seeks approval and payment of $1,200.00 from the Federal

Practice Fund to pay Dr. McDuffie. The Court finds the request is reasonable and

necessary.    Accordingly,

       IT IS ORDERED that:

       1.     The plaintiff’s motion for approval of funds (Filing No. 104) is granted.

       2.     The Court approves an interim payment of $1,200.00 for the purposes set

out above.

       3.     The Clerk of Court is directed to advance to plaintiff’s counsel, Michael D.

Gooch, the amount of $1,200.00 for the purposes set out above and more fully detailed

in counsel’s proposed budget.

       Dated this 21st day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
